                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-CR-311-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
NICHOLAS RICHER,                       )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se letter Motion to Modify

Sentence, in which he seeks release to home confinement. (Doc. No. 266).

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing so,

they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty days

to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr. 2,

2020). Defendant does not show that he provided the Bureau with thirty days to evaluate his

release request before filing in this Court. The motion will therefore be denied.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se letter Motion To Modify

Sentence, (Doc. No. 266), is DENIED.

                                           Signed: July 14, 2021
